PER CURIAM.
Judgment and order reversed, and new trial ordered with costs to the-appellant to abide event, upon questions of law only, the facts having been examined and no-error found therein. Held, that plaintiff was-properly appointed, and had power to maintain this action; but held that the court committed error in receiving the evidence of Stickney’s alleged statements to Mrs. Margaret Canfield that she would not get any alimony, and of Waring’s alleged advice to the mortgagor to go away, given after the mortgage was executed, and in its charge and refusals to chaige concerning said evidence. This renders consideration of other exceptions relating to the admission and rejection of evidence and to the charge 'and refusals to charge unnecessary.
DAVY, J., not voting.